THE COURT.
Pursuant to mandate of the Supreme Court of the United States filed herein on the 10th day of April, 1950, it is hereby ordered that the judgment of this court filed in the above entitled action on the 21st day of January, 1949, wholly affirming the judgment of the Superior Court of the State of California, in and for the County of Stanislaus, be and the same is hereby vacated and set aside, and the remittitur of this court heretofore filed with the clerk of the said superior court upon affirmance of the judgment, and the remittitur of this court thereafter and on the 12th day of April, 1950, filed with said clerk of said superior court are and each of them is recalled and annulled, and it is further ordered that the judgment of the superior court in favor of plaintiff and against defendants be and the same is affirmed in part and reversed in part as follows, to wit: That part thereof which adjudges that plaintiff have and recover judgment against defendants and each of them for $2,300 together with interest thereon at the rate of 7 per cent per annum from November 14, 1945, to date of judgment in said superior court, is affirmed; and that part thereof which adjudges that plaintiff recover from defendants one-half of all proceeds of the National Service Life insurance policy on the life of Leonard O. Wissner, deceased, theretofore received or thereafter to be received by the defendants or either of them, and ordering defendants to pay such one-half of said proceeds over to the plaintiff upon receipt thereof, is hereby reversed.
It is further ordered that in furtherance of justice the respective parties bear their own costs on appeal in the appellate courts of this state, that pursuant to said mandate of the Supreme Court of the United States appellants have and recover of respondent their costs in said Supreme Court of the United States fixed by that court in the sum of $257.60, and that judgment to the foregoing effect be entered in this cause by said superior court. Let remittitur issue forthwith.